Exhibit 10.15 AMENDED AND RESTATED EMPLOYMENT AGREEMENT THIS AMENDED AND RESTATED EMPLOYMENT AGREEMENT is signed on the 14th day of April, 2008, effective as of the 1st day of January, 2008, by and between Arotech Corporation, a Delaware corporation with offices at 1229 Oak Valley Drive, Ann Arbor, Michigan 48108 (the “Company”), and Thomas J. Paup, an individual residing at 4716 Lohr Road, Ann Arbor, Michigan 46108 (the “Employee”). W I T N E S S E T H : WHEREAS, the Company and the Employee entered into an Employment Agreement dated as of December 30, 2005 (the “Original Agreement”); and WHEREAS, the Company and the Employee now wish to extend the Employee’s employment and to amend and restate the Original Agreement in its entirety in accordance with the terms of this Agreement; NOW, THEREFORE, the parties hereto do hereby agree as follows: 1.
